DETAILED ACTION
This action is in response to applicant's amendment filed 10/22/20.
The examiner acknowledges the amendments to the claims.
Claims 1, 3-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/20 and 02/17/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-21 have been considered but are moot in view of the new grounds of rejection set forth below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 9, 15, 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaplin et al., hereinafter “Chaplin” (U.S. Pub. No. 2017/0165012; cited in IDS filed 04/27/2018).
Regarding claims 1 and 21, Chaplin discloses a medical treatment tool comprising:
an end effector 501 (see Figures 5A-6B) including a first pulley portion (see lower end of jaw 503 which is rotatably connected with joint 513; see Figure 5A and paragraph [0037]) and a first finger portion (portion of jaw 503 located to the right of longitudinal axis 511 in Figure 6A), the first pulley portion being provided with a groove (on which driving elements C1 and C2 are disposed; see Figures 5A-5B and paragraph [0042]) extending in a circumferential direction of the first pulley portion (Id.);
509 (see Figures 5A-5B) which extends in a particular direction and on which the first pulley portion is rotatably mounted via a first connection (see pivot shaft that extends along axis 512 from a first end at joint 513 to a second end at joint 507) at a first end/distal end of the wrist member in the particular direction (see paragraph [0037]);
a shaft 504/508 (Id.) which has a shaft axis 511 and on which a second end/proximal end of the wrist member 509, opposite to the first end in the particular direction or opposite to the distal end, is rotatably mounted via a second connection 506 (see paragraph [0039]);
a first pulley 716 (see Figures 6A-7E) mounted on the wrist member 509 (see Figures 5A-5B); and
a second pulley 701 (which rotates about axis 703; see Figures 6A-7E and paragraph [0044]) which is located closer to the second end/proximal end of the wrist member 509 than the first pulley 716 with respect to the particular direction, and which has a rotational axis parallel to a second axis 510 defined by the second connection 506 (Id.),
wherein the first pulley portion (lower end of jaw 503 which is rotatably connected with joint 513) is located closer to a first end of the first connection (closer to joint 513) than a second end of the first connection (at joint 507), opposite to the first end of the first connection, with respect to a first axis 512 defined by the first connection (see annotated Figure 8 below),




    PNG
    media_image1.png
    729
    675
    media_image1.png
    Greyscale


wherein the first pulley 716, the second pulley 701, and the first finger portion stay on one side of a plane defined by the shaft axis 511 and the first axis 512 when the wrist member is in a position in which the particular direction of the wrist member is parallel to the shaft axis (see Figure 6A; 716, 701, and portion of jaw 503 are all located to the right side of longitudinal axis 511),
716 and the rotational axis 701 of the second pulley intersect with the plane (Id.), and
wherein the rotational axis of the first pulley 716 is located closer to the second end of the first connection than the groove of the first pulley portion (see annotated Figure 8 above).
	Regarding claim 3, Chaplin discloses 
a third pulley 717 mounted on the wrist member 509 (see Figures 6A-7E); and
a fourth pulley 702 which is located closer to the second end of the wrist member than the third pulley 717 with respect to the particular direction, and which has a rotational axis parallel to the second axis 510 defined by second connection 506 (Id.),
wherein the end effector further comprises:
a second pulley portion (see lower end of jaw 502 which is rotatably connected with joint 507; see Figure 5A and paragraph [0037]), the second pulley portion being located closer to the second end of the first connection than the first end of the first connection with respect to the first axis (see annotated Figure 8 above), and being provided with a groove extending in a circumferential direction of the second pulley portion (Id.); and 
a second finger portion (portion of jaw 502 located to the left of longitudinal axis 511 in Figure 6A) extending from the second pulley portion, wherein the third pulley 717, the fourth pulley 702, and the second finger portion are provided on the other side of the plane (located to the left side of longitudinal axis 511), opposite to the one side of the plane,
717 and the rotational axis of the fourth pulley 702 intersect with the plane (Id.), and
wherein the rotational axis of the third pulley 717 (aligned with the rotational axis of the first pulley 716) is located closer to the first end of the first connection than the groove of the second pulley portion (see annotated Figure 8 above).
	Regarding claim 4, Chaplin discloses a first elongate element C1/C2 (see Figures 5A-5B and paragraph [0042]) for operating the end effector, the first elongate element being guided by the first pulley portion (Id.), and the first elongate element being further guided to a space between the first pulley 716 and the second pulley 701 from near the first end of the first connection and passing through said space (see Figures 6A-7E).
	Regarding claims 6 and 15, Chaplin discloses a first elongate element C1/C2 (see Figures 5A-7E and paragraph [0042]) for operating the end effector; and a second elongate element A1/A2 for operating the wrist member (Id.).
	Regarding claims 9 and 18, Chaplin discloses the first elongate element has a projected portion 520 (see Figure 5A; paragraph [0042]), the projected portion engaging with a recessed portion formed at the end effector (Id.).
Regarding claim 19, Wallace discloses a first activation member 2103 and a second activation member 2102 which actuate the first elongate element C1/C2 and the second elongate element A1/A2, respectively (see paragraph [0127]; Figures 19A-19C and Figures 21A-21C), wherein each of the first activation member and the second activation member includes a receiving member which engages with a transmission member 1907, 1905 respectively (see paragraphs [0120], [0122], [0123], [0128]).  

the medical treatment tool of claim 19, as discussed above; and a manipulator including an actuator which actuates the transmission member (see paragraph [0124] and Figures 19A-19C, 21A-21C; drive shafts 2107, 2106 are actuators which actuate the transmission members 1907, 1905 respectively, via drive assembly interface elements 2103, 2102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin (U.S. Pub. No. 2017/0165012).
	Regarding claims 5 and 10, Chaplin discloses the claimed medical treatment tool, as discussed above, except for a length from the first connection to the second connection is less than 8 mm, although Chaplin teaches in paragraph [0045] that a distance between a first connection and second connection may be set to reduce the stiffness of the wrist required to maintain accurate positioning of the end effector.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length between the first connection to the second connection be less than 8 mm in Chaplin, since it has been held that “where the 
Regarding claims 7 and 16, Chaplin discloses the claimed medical treatment tool, as discussed above, including at least a portion of the first elongate element (C1/C2) and the second elongate element (A1/A2) is covered with a rigid tube (hollow tubes, or stiff spokes, such as A1s/A2s, C1s may encapsulate the flexible portions of their respective elongate elements; see Figure 18 and paragraphs [0083]-[0085]), but does not disclose an edge of at least one of both longitudinal ends of the rigid tube being chamfered, although Chaplin teaches a chamfered end of shaft 504 having a bore from which A1 extends in Figure 5A.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chamfered ends for the rigid tube ends, in order to prevent the sharp edges of the ends from damaging the cables/elongate elements. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin (U.S. Pub. No. 2017/0165012) in view of Manzo et al., hereinafter “Manzo” (U.S. Pub. No. 2010/0016852).
Regarding claims 8 and 17, Chaplin discloses the claimed medical treatment tool, as discussed above, but does not disclose a fifth pulley which guides the second elongate element and is rotatable about the second axis, wherein the second elongate element having a projected portion, the projected portion engaging with both of a recessed portion formed at the fifth pulley and a recessed portion formed at the second end of the wrist member, although Chaplin teaches a projected portion 520 engaging with a recessed portion of a pulley (see Figure 5A; paragraph [0042]).  
In the same field of art, namely medical treatment tools, Manzo teaches in Figures 3A-3B and paragraph [0025] an elongate element 253/254 or 251/252 having a projected portion 256 or 255, respectively, the projected portion engaging with both of a recessed portion (“notch”) formed at a pulley 243 or 241 and a recessed portion formed at an end of a wrist member (within recess of end of distal clevis 230) or end effector 244 or 242, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a projected portion and recessed portions as claimed, as taught by Manzo, to the second elongate element of Chaplin in order to enhance the connection between the end effector and wrist member (Id.).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fifth pulley to guide second elongate element A1/A2 in Chaplin (see Figures 5A-6B), in order to maintain alignment of the elements at the distal end of the device.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin (U.S. Pub. No. 2017/0165012)in view of Zhang (CN 202520781).
Regarding claims 11-14, Chaplin discloses the medical treatment tool, as discussed above, except for a bearing, wherein the bearing comprises an inner ring member having an annular shape, an outer ring member having an annular shape and a diameter larger than a diameter of the inner ring member, a first ball group including a plurality of first balls, a second ball group including a plurality of second balls, a first retainer having an annular shape and accommodating the plurality of first balls, and
a second retainer having an annular shape and accommodating the plurality of second balls, and wherein the first retainer and the second retainer are brought into contact with each other with central axes thereof aligned with each other, and are disposed between the inner ring member and the outer ring member, the first balls and the second balls are alternately arranged in a circumferential direction of the first retainer and the second retainer, wherein part of each of the plurality of first balls is accommodated in the second retainer, and part of each of the plurality of second balls is accommodated in the first retainer, wherein the bearing is provided for the first pulley mounted on the wrist member.
Zhang teaches a bearing, wherein the bearing comprises 
 an inner ring member 3 having an annular shape (see Figures 3 and 5), 
1 having an annular shape and a diameter larger than a diameter of the inner ring member (Id.), 
a first ball group including a plurality of first balls (larger balls 4, alternating), 
a second ball group including a plurality of second balls (smaller balls 4, alternating offset from larger balls 4), 
a first retainer 2-1 (see Figures 1-2) having an annular shape and accommodating the plurality of first balls (in pockets 2a1), and
a second retainer 2-2 having an annular shape and accommodating the plurality of second balls (in pockets 2a2), and 
wherein the first retainer and the second retainer are brought into contact with each other with central axes thereof aligned with each other, and are disposed between the inner ring member and the outer ring member (see Figures 1-7).
the first balls and the second balls 4 are alternately arranged in a circumferential direction of the first retainer 2-1 and the second retainer 2-2 (Id.), 
wherein part of each of the plurality of first balls is accommodated in the second retainer, and part of each of the plurality of second balls is accommodated in the first retainer (Id.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bearing as claimed, as taught by Zhang, to the first pulley mounted on the wrist member in Chaplin in order to improve radial load while being convenient to process (see Zhang; abstract).   

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  The same is true for claim 6 and claim 15, claim 7 and claim 16, claim 8 and claim 17, and claim 9 and claim 18, respectively.   When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.